Reed, J.,
delivered the opinion of the court.
' The appellee sued to recover from appellant actual and punitive damages sustained by reason of her detention at a crossing blocked by appellant’s trainmen. There was a verdict for one thousand dollars. Appellee was ill and went in a buggy to see a physician about eleven miles from her home. On the trip it was necessary to cross appellant’s railroad track. In going, the track was blocked for twelve - minutes, and in returning for forty-two minutes.
Under the statute, the crossing could have been blocked each time for five minutes. Section 4049, Code 1906. The appellee was kept waiting in the pbulic road at a railroad crossing for the total time of forty-four minutes. It was proper for the jury to award her damages.
Taking into consideration all of the facts and circumstances of this case, we deem the verdict excessive and to the extent that it evinces passion or prejudice on the part of the jury.
For this reason we reverse and remand the case, unless the appellee will enter a remittitur for five hundred dollars, in which event the case is affirmed. If remittitur is not entered, the judgment of the circuit court is reversed in so far as it fixes the amount of damages to be recovered. In all other respects, the judgment will remain in full force and effect, and the cause will be remanded only for the purpose of ascertaining the amount of damages to be recovered by the appellee.

Remanded..